United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Landover, MD, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-2252
Issued: June 4, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On September 8, 2009 appellant filed a timely appeal from the June 8, 2009 decision of
the Office of Workers’ Compensation Programs denying her claim. The appeal was also timely
filed from the August 20, 2009 decision wherein the Office denied appellant’s request for review
of the written record and an oral hearing as untimely filed. Pursuant to 20 C.F.R. §§ 501.2(c)
and 501.3(d)(2), the Board has jurisdiction to review the merits of this case.
ISSUES
The issues are: (1) whether appellant established that she sustained an injury in the
performance of duty on December 24, 2008, as alleged; and (2) whether the Office abused its
discretion in denying appellant’s request for a review of the written record and an oral hearing,
as untimely filed.
On appeal, appellant contends that she never has been through this process before and has
been unable to get help with her claim.

FACTUAL HISTORY
On December 25, 2008 appellant, then a 50-year-old dock clerk, filed a traumatic injury
claim alleging that, on December 24, 2008, she was hit by an all-purpose container that hit her on
the right side. She indicated that she fell between the first and second containers, and that the
second container rolled over her. Appellant alleged that she sustained injuries to her arm, neck,
hip, back and shoulder. She also noted muscle spasms, swelling and aches and pains. The
accident report by the employing establishment was submitted in support of appellant’s claim.
This report indicates that the first container hit appellant, that she fell to the floor and that the
second container rolled over her. The report notes that the incident occurred on December 24,
2008 at 23:30.
In support of her claim, appellant submitted a nursing assessment indicating that she was
treated at the hospital on December 24 through 25, 2008. The comments indicate that appellant
was brought in by emergency services. The nurse’s notes indicate that appellant had pain in her
right shoulder, right ribs and back. The nurse indicated that appellant informed her that a cart
ran over her torso. Imagings taken on December 25, 2008, were interpreted as normal chest,
normal cervical spine and normal right shoulder. A computerized tomography of the same date
was interpreted as “no acute process.”
Appellant also submitted notes from her physical therapist indicating that she received
treatment from January 28 through March 13, 2009 for right “cervical and shoulder.”
By letter dated May 7, 2009, the Office informed appellant that the evidence of record
was insufficient to establish that she sustained an injury as alleged and informed her that she
must submit medical information in support of her claim.
By decision dated June 8, 2009, the Office denied appellant’s claim. It found that,
although the evidence supports that the claimed event occurred, there was no medical evidence
that provides a diagnosis which could be connected to the accepted events.
In a request dated July 31, 2009, received by the Board on August 3, 2009, appellant
requested a review of the written record and an oral hearing before an Office hearing
representative. She alleged on the form that the paperwork was sent to the wrong address.
By decision dated August 20, 2009, the Office denied appellant’s request as it was not
filed within 30 days. It further denied her request as it determined that the evidence could be
equally well addressed by requesting reconsideration from the district Office and submitting new
evidence.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking compensation under the Federal Employees’ Compensation Act1
has the burden of establishing the essential elements of her claim by the weight of the reliable,

1

5 U.S.C. §§ 8101-8193.

2

probative and substantial evidence,2 including that she is an “employee” within the meaning of
the Act3 and that she filed her claim within the applicable time limitation.4 The employee must
also establish that she sustained an injury in the performance of duty as alleged and that her
disability for work, if any, was causally related to the employment injury.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether the fact of injury has been established.
There are two components involved in establishing the fact of injury. First, the employee must
submit sufficient evidence to establish that he or she actually experienced the employment
incident at the time, place and in the manner alleged.6 Second, the employee must submit
evidence, in the form of medical evidence, to establish that the employment incident caused a
personal injury.7
In order to satisfy the burden of proof, an employee must submit a physician’s
rationalized medical opinion on the issue of whether the alleged injury was caused by the
employment incident.8 Neither the fact that, the condition became apparent during a period of
employment, nor appellant’s belief that the employment caused or aggravated his condition is
sufficient to establish causal relationship.9
ANALYSIS -- ISSUE 1
Appellant alleged that she sustained multiple injuries when she was hit by one container
cart and run over by another on December 24, 2008. The Board initially notes that there is no
dispute that this incident occurred on December 24, 2008, as alleged. The Board finds, however,
that appellant submitted no medical evidence to establish that she sustained an injury causally
related to this incident. As noted, part of appellant’s burden of proof includes the submission of
rationalized medical opinion evidence, based on a complete factual and medical background,
supporting such a causal relationship between the employment incident and the diagnosed
condition. The record contains no such medical evidence. The reports do not contain any
opinion on causal relationship. Furthermore, these reports evince normal findings and are
2

J.P., 59 ECAB ___ (Docket No. 07-1159, issued November 15, 2007); Joseph M. Whelan, 20 ECAB 55,
57 (1968).
3

See M.H., 59 ECAB ___ (Docket No. 08-120, issued April 17, 2008); Emiliana de Guzman (Mother of Elpedio
Mercado), 4 ECAB 357, 359 (1951); see 5 U.S.C. § 8101(1).
4

R.C., 59 ECAB ___ (Docket No. 07-1731, issued April 7, 2008); Kathryn A. O’Donnell, 7 ECAB 227, 231 (1954);
see 5 U.S.C. § 8122.
5

G.T., 59 ECAB ___ (Docket No. 07-1345, issued April 11, 2008); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

6

Bonnie A. Contreras, 57 ECAB 364, 367 (2006); Edward C. Lawrence, 19 ECAB 442, 445 (1968).

7

T.H., 59 ECAB ___ (Docket No. 07-2300, issued March 7, 2008); John J. Carlone, 41 ECAB 354, 35657 (1989).
8

Gary L. Fowler, 45 ECAB 365 (1994).

9

Phillip L. Barnes, 55 ECAB 426 (2004); Jamel A. White, 54 ECAB 224 (2002).

3

accordingly not evidence that appellant sustained an injury. The remaining documents consist of
nurse’s assessments and physical therapist’s notes. However, because healthcare providers such
as nurses, acupuncturists, physician’s assistants and physical therapists are not considered
physicians under the Act, their reports and opinions do not constitute competent medical
evidence.10
Causal relationship is a medical issue and the medical evidence required to establish
causal relationship is rationalized medical evidence.11 Rationalized medical evidence is medical
evidence which includes a physician’s rationalized opinion on the issue of whether there is a
causal relationship between the claimant’s diagnosed condition and the implicated employment
factors.
An award of compensation may not be based on surmise, conjecture, speculation or
appellant’s belief of causal relationship.12 There is insufficient medical evidence to establish that
appellant sustained a work-related injury on December 24, 2008. Accordingly, the Board finds
that appellant failed to meet his burden of proof.
LEGAL PRECEDENT -- ISSUE 2
Section 8124(b)(1) of the Act provides that, before review under section 8128(a) of this
title, a claimant for compensation not satisfied with a decision of the Secretary is entitled, on
request made within 30 days after the date of the issuance of the decision, to a hearing on her
claim before a representative of the Secretary.13 Section 10.615 of the federal regulations
implementing this section of the Act provides that a claimant shall be afforded a choice of an
oral hearing or a review of the written record.14 The Office’s regulations provide that the request
must be sent within 30 days of the date of the decision for which a hearing is sought and also that
the claimant must not have previously submitted a reconsideration request (whether or not it was
granted) on the same decision.15 It has discretion, however, to grant or deny a request that is
made after this 30-day period.16 In such a case, it will determine whether a discretionary hearing
should be granted and, if not, will so advise the claimant with reasons.17

10

5 U.S.C. § 8101(2); see also G.G., 58 ECAB 389 (2007); Jerre R. Rinehart, 45 ECAB 518 (1994); Barbara J.
Williams, 40 ECAB 649 (1989); Jan A. White, 34 ECAB 515 (1983).
11

Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

12

John D. Jackson, 55 ECAB 465 (2004); William Nimitz, 30 ECAB 57 (1979).

13

5 U.S.C. § 8124(b)(1).

14

20 C.F.R. § 10.615.

15

Id. at 10.616(a).

16

Id. at § 10.616(b).

17

James Smith, 53 ECAB 188 (2001).

4

ANALYSIS -- ISSUE 2
The Office issued its decision denying appellant’s claim on June 8, 2009. Appellant
requested review of the written record on August 3, 2009, which was more than 30 days after the
issuance of the final decision. Accordingly, the Office properly found that her request for review
of the written record was not timely filed under section 8123(b)(1) of the Act and that she was
not entitled to such review as a matter of right.
The Office then properly exercised its discretion and determined that the issue in the case
could equally well be addressed in a request for reconsideration. As the only limitation on its
authority is reasonableness, abuse of discretion is generally shown through proof of manifest
error, clearly unreasonable exercise of judgment or actions taken which are contrary to both logic
and probable deductions from the known facts.18 The Board finds that there is no evidence of
record that the Office abused its discretion in denying appellant’s request. Although appellant
alleges that the decision was sent to her at the wrong address, the record indicates that the
decision was properly addressed to her at her last address of record. The Board notes it was her
responsibility to inform the Office of any change of address.19 The Board notes that appellant’s
request can be addressed by requesting reconsideration from the Office and submitting further
evidence which establishes that she sustained an injury as alleged. Thus, the Board finds that the
Office’s denial of her request for review of the written record or an oral hearing was proper
under the law and facts of this case.
CONCLUSION
The Board finds that appellant did not establish that she sustained an injury in the
performance of duty on December 24, 2008, as alleged. The Board further finds that the Office
did not abuse its discretion in denying her request for a review of the written record or an oral
hearing as untimely filed.

18

Daniel J. Perea, 42 ECAB 214 (1990).

19

Jack Sucic, 39 ECAB 1338 (1988).

5

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated August 20 and June 8, 2009 are affirmed.
Issued: June 4, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

6

